PER CURIAM.
After the Florida Bar filed a nine-count complaint against him, Long filed a conditional guilty plea for consent judgment. The referee recommends both that the plea be accepted and that Long be found guilty of violating article XI, rule 11.02(4) of the Integration Rule as well as the following disciplinary rules: 1-102(A)(1) (violation of a disciplinary rule), 1-102(A)(6) (conduct adversely reflecting on fitness to practice law), 2-106(A) (excessive fee), 6-103(A)(3) (neglect of a legal matter), 7-101(A)(2) (failure to carry out contract of employment), 9-102(A) (failure to deposit client’s funds in trust account), and 9-102(B)(4) (failure to promptly deliver client’s funds). The referee recommends the following discipline: public reprimand by publication in Southern Reporter; three-year probation, during which Long will file monthly reports with the bar to verify his continued voluntary rehabilitation from alcohol abuse; termination of probation if a finding of probable cause is made concerning alcohol abuse; reimbursement to the Clients Security Fund; and payment of costs.
Neither side contests the referee’s report, and we adopt his recommendations. Publication of this opinion in the Southern Reporter will serve as Long’s public reprimand, and he is hereby put on probation for three years, subject to the above-stated conditions. Judgment for costs in the amount of $572.87 is hereby entered against Long, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and McDONALD, EHRLICH, SHAW and BARKETT, JJ„ concur.